              Case 1:18-cr-00123-DMT Document 150 Filed 06/08/20 Page 1 of 2
PROB 12C
(Rev. 2/13)



                       UNITED STATES DISTRICT COURT
                                                     for

                               DISTRICT OF NORTH DAKOTA

          Petition for Warrant or Summons for Offender under Supervision

Name of Offender: Kayla Renee Keyes              Case Number: 0868 1:18CR00123

Name of Sentencing Judicial Officer: Daniel L. Hovland, U.S. District Court Judge

Date of Original Sentence: August 5, 2019

Original Offense:         Conspiracy to Distribute and Possess with Intent to Distribute Oxycodone

Original Sentence:        One (1) day imprisonment; three (3) years supervised release

Type of Supervision: TSR                 Date Supervision Commenced: 8/5/2019

Asst. U.S. Attorney: Rick L. Volk         Defense Attorney: Robin Wade Forward


                                       PETITIONING THE COURT

‫ ܈‬To issue a warrant
‫ ܆‬To issue a summons


The probation officer believes that the offender has violated the following condition(s) of supervision:

Violation No.       Nature of Noncompliance

1)                  On September 12, 2019, the defendant admitted to using Oxycodone. This is in
                    violation of the mandatory and special conditions of her release.
2)                  On February 3, 2020, the defendant tested positive and admitted to the use of
                    Oxycodone and Fentanyl. This is in violation of the mandatory and special conditions of
                    her release.
3)                  On February 20, 2020, the defendant admitted to using Methamphetamine, Fentanyl and
                    Oxycodone. This is in violation of the mandatory and special conditions of her release.
4)                  On June 5, 2020, the defendant was arrested for new federal charges (Case No. 0868
                    1:20CR00075). This is in violation of the mandatory conditions of her release.
           Case 1:18-cr-00123-DMT Document 150 Filed 06/08/20 Page 2 of 2
PROB 12C
(Rev. 2/13)
Keyes, Kayla
0868 1:18CR00123


U.S. Probation Officer Recommendation: It is respectfully recommended that a warrant be issued for the
arrest of Ms. Kayla Renee Keyes and hearings be held to determine if she has violated the terms and
conditions of her supervised release.

‫ ܈‬The term of supervision should be:

    ‫ ܈‬Revoked.
    ‫ ܆‬Extended for          years, for a total term of      years.

‫ ܆‬The conditions of supervision should be modified as follows:



                               I declare under penalty of perjury that the foregoing is true and correct.

                                                 Executed on June 8, 2020

                                                                         /s/ Fallon Clouse
                                                                         U.S. Probation Officer



THE COURT ORDERS:

‫ ܆‬No Action.
‫ ܆‬The Issuance of a Warrant/Matter Sealed Pending Arrest.
‫ ܆‬The Issuance of a Summons.
‫ ܆‬Other


                                                                ___________________
                                                                                  ________
                                                                                     __
                                                                                     __
                                                         _______________________________________
                                                                         Signature of JJudicial
                                                                                        udic Officer


                                                                6/8/2020
                                                         _______________________________________
                                                                              Date
